Exhibit 10.2

EMPLOYEE RESTRICTED STOCK AGREEMENT

THIS EMPLOYEE RESTRICTED STOCK AGREEMENT (the “Agreement”) is made between
HALCÓN RESOURCES CORPORATION, a Delaware corporation (the “Company”), and the
Employee (the “Employee”).

WHEREAS, to carry out the purposes of the Company’s 2012 Long-Term Incentive
Plan, as amended (the “Plan”), the Company desires to issue shares of the common
stock of the Company to the Employee pursuant to the terms of this Agreement and
the Plan (“Restricted Stock”).

NOW THEREFORE, in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and the Employee hereby agree as
follows:

1. Grant. The Company hereby grants to the Employee shares of Restricted Stock
(the “Shares”) on the terms and conditions set forth herein and in the Plan,
which Plan is incorporated herein by reference.

2. Vesting.

(a) The legal ownership of the Shares shall vest one-third one year after the
Grant Date; an additional one-third two years after the Grant Date; and the
remaining one-third of the Restricted Stock will vest three years after the
Grant Date, provided that the Employee has served as an employee of the Company
through and until each such vesting date.

(b) Upon the Employee’s termination as an employee of the Company, any Shares
which are not vested shall be forfeited and returned to the Company, except
that:

(i) If the Employee’s service with the Company terminates by reason of
Disability, legal ownership of the Shares shall fully vest as of the date of
such termination. For purposes hereof, the term Disability shall mean a physical
or mental infirmity which impairs the Employee’s ability to substantially
perform his or her duties for a period of one hundred eighty (180) consecutive
days.

(ii) If the Employee dies while employed with the Company, the Shares shall
fully vest on the date of death.

(c) Notwithstanding anything in this Agreement to the contrary, provided that
the Employee is serving as an employee of the Company at the time of a Corporate
Change, any Shares which are not vested shall fully vest upon such Corporate
Change, and all restrictions related thereto shall be lifted.

 



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

3. Beneficial Ownership. Unless and until the Shares are forfeited to the
Company or transferred by the Employee (in accordance with this Agreement and
applicable law), the Employee shall have beneficial ownership of the Shares,
including the right to receive dividends and the right to vote the Shares.

4. Issuance of the Shares. The Shares shall be registered in the name of the
Employee on the records of the Company and shall be issued in book-entry (with
no physical certificate issued to the Employee). Until the expiration of the
period of time during which the Shares remain subject to the restrictions or
vesting set forth in this Agreement (“Restriction Period”), any certificate
representing the Shares shall be held in escrow by the Company for the account
of the Employee and the Company shall issue “stop-transfer” instructions to its
transfer agent to prevent the transfer of the Shares by the Employee.

5. Transfer Restrictions. Except as approved by the Company, during the
Restriction Period the Shares shall not be transferable or assignable by the
Employee other than by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by Section 414(p) of the
Internal Revenue Code of 1986, as amended (the “Code”). No transfer by will,
trust, or by the laws of descent and distribution shall be effective to bind the
Company unless the Board of Directors of the Company (the “Board”), the
Compensation Committee of the Board or other such committee as the Board shall
appoint to administer the Plan as permitted by the Plan (collectively herein the
“Committee”) has been furnished with a copy of the deceased Employee’s
enforceable will, trust or such other evidence as the Committee deems necessary
to establish the validity of the transfer. Any attempted transfer in violation
of this provision shall be void and ineffective.

6. Vesting Restrictions. Except as provided under the terms of the Plan and in
paragraph 2, the Shares will vest only during Employee’s lifetime while Employee
remains an employee of the Company.

7. Withholding of Tax. To the extent that the granting of the Shares or the
lapse of restrictions applicable to such Shares results in compensation income
to the Employee for federal or state income tax purposes, the Employee shall pay
to the Company (in cash or to the extent permitted by the Committee, shares of
common stock of the Company held by the Employee whose value is equal to the
amount of the Employee’s tax withholding liability as determined by the
Committee) any federal, state or local taxes of any kind required by law to be
withheld, if any, with respect to the Shares. The Company, to the extent
permitted by law, has the right to deduct from any payment of any kind otherwise
due to the Employee from the Company any federal, state or local taxes of any
kind required by law to be withheld with respect to the Shares. The Company is
further authorized in its discretion to satisfy any such withholding requirement
out of shares of Restricted Stock of the Employee held by the Company.

 



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

8. Securities Law. The Employee agrees that the Shares will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable securities laws, whether federal or state. The Employee also agrees
(i) that any certificates representing the Shares may bear such legend or
legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws, and (ii) that the Company may refuse to register the
transfer of such Shares on the stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities laws and (iii) that the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.

9. No Rights to Continued Employment. Nothing contained in this Agreement shall
confer upon the Employee the right to continue as an employee of the Company.

10. Representations and Warranties of Employee. The Employee represents and
warrants to the Company as follows:

(a) The Employee has received a copy of the Plan and has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. The Employee acknowledges that there may be adverse tax
consequences upon the vesting of the Shares or disposition of the Shares once
vested, and that the Employee should consult a tax adviser prior to such time.

(b) The Employee agrees to sign such additional documentation as may reasonably
required from time to time by the Company in connection with this Agreement.

11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Employee.

12. Governing Laws. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

13. Modification. This Agreement may not be modified except in writing signed by
the parties hereto or their respective successors and permitted assigns.

14. Headings. The headings of paragraphs in this Agreement are for convenience
of reference only, do not constitute a part of this Agreement, and shall not be
deemed to limit or alter any of the provisions of this Agreement.

 



--------------------------------------------------------------------------------

Exhibit 10.2

 

 

15. Defined Terms. Except as otherwise provided in this Agreement, or unless the
context clearly indicates otherwise, capitalized terms used but not defined in
this Agreement have the definitions as provided in the Plan. In the event of a
conflict or inconsistency between the discretionary terms and provisions of the
Plan and the provisions of this Agreement, this Agreement shall govern and
control.

 

HALCÓN RESOURCES CORPORATION By:  

 

  Floyd C. Wilson   Chairman of Board and CEO